           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CRYSTAL RAINEY, Individually
and on Behalf of All Others Similarly Situated              PLAINTIFF

v.                       No. 4:18-cv-267-DPM

MEDPARTNERS, INC.                                        DEFENDANT
                               ORDER
     Pointing to the need to arrive early, work through lunch, stay late,
and MedPartners's timesheet policy, NQ 40 at 2-4, NQ 39 at 9, NQ 39-3,
Rainey says she worked more than forty hours a week as a Nurse
Practitioner, but MedPartners didn't pay her enough overtime.
Pointing to Rainey' s signed timesheets, patient logs, and paid lunch
break policy, NQ 33-1, NQ 33-2, NQ 33-3, NQ 40 at 2-4, MedPartners
responds that Rainey never worked overtime.         There's no way to
resolve the genuinely disputed material facts short of a trial.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-51 (1986). We'll have
one as scheduled on 10 February 2020.       MedPartners' s motion for
summary judgment, NQ 33, is denied.
     So Ordered.


                                 D .P. Marshall J/
                                 United States District Judge
